DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.	Applicant argues that Venkatesha fails to disclose “a communication unit configured to communicate with a speech control system that outputs speech control information for controlling a device based on a speech obtained by a speech obtaining unit and includes a cloud server that performs speech recognition processing on the speech obtained”, as claimed in independent claim 1.
Regarding applicants arguments, the examiner respectfully disagrees. The examiner contends that Venkatesha does provide for a communication path as disclosed in p. 0092-0096, where Venkatesha discloses an embodiment of the system where the processing of the speech commands is done remotely via a communication path to a cloud server. Thus, the examiner contends that Venkatesha does fully disclose the limitations of the independent claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communication unit” “a human information obtaining unit” and “an output unit” in claims 1-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesha (US PG Pub 20140330560).

As per claims 1, 8 and 9, Venkatesha discloses:
A control system, method and non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to execute the control method, comprising: 	a communication unit configured to communicate with a speech control system that outputs speech control information for controlling a device based on a speech obtained by a speech obtaining unit (Venkatesha; p. 0023 - the voice controlled device 108 can receive a signal 106 associated with a voice command 104 (speech control information). For instance, the voice controlled device 108 can include a speech recognition engine that can decipher the voice command 104 and convert the voice command 104 into a device specific command (e.g., a computing device command), which can instruct the voice controlled device 108 to perform a function) and includes a cloud server that performs speech recognition processing on the speech obtained (Venkatesha; p. 0092-0093 - The communication path can be such that the CRM is remote from the processing resource (e.g., 436) such as in a network relationship between the CRM and the processing resource (e.g., 436). That is, the communication path can be a network relationship. Examples of such a network relationship can include a local area network (LAN), wide area network (WAN), personal area network (PAN), and the Internet, among others. In such examples, the CRM can be associated with a first computing device (e.g., remote server/cloud processor 448) and the processing resource 436 can be associated with a second computing device (e.g., a Java.RTM. server, the voice controlled device, the unit 434, etc.); p. 0096 - The processing resource 436 coupled to the memory resource 442 can process a received voice command (speech recognition)); 	a human information obtaining unit configured to obtain human information about presence or absence of a person within a predetermined area from which the speech obtaining unit obtains the speech (Venkatesha; p. 0026-0027 - determining the presence of the user 102 can include determining that the user 102 is a present live human proximate to the voice controlled device 108 prior to executing and/or processing a voice command 104. Determining the presence of the user 102 (e.g., to the voice controlled device 108) can prevent an unintended command from being performed and/or prevent a non-human voice command from resulting in a command being performed (e.g., a voice recording on a mobile cellular telephone, a voicemail machine, a recorder, etc.); also see Fig. 2, item 216 and p. 0041 - determining a presence of the user to the device using a sensor); and 	an output unit configured to output, based on the human information obtained, control information for controlling a target device to be controlled (Venkatesha; p. 0043 - performing the device specific command using the device in response to the determined presence. That is, the voice command can be turned into a device specific command (control information), which can instruct the voice controlled device to perform a function, only if the presence of the user (e.g. the presence of a human) is confirmed at block 216).

	As per claim 2, Venkatesha discloses:
	The control system according to claim 1, wherein the communication unit is configured to obtain the speech control information by communicating with the speech control system (Venkatesha; p. 0023 - the voice controlled device 108 can receive a signal 106 associated with a voice command 104 (speech control information). For instance, the voice controlled device 108 can include a speech recognition engine that can decipher the voice command 104 and convert the voice command 104 into a device specific command (e.g., a computing device command), which can instruct the voice controlled device 108 to perform a function), and the output unit is configured to output the control information, based on the speech control information obtained and the human information obtained (Venkatesha; p. 0043 - performing the device specific command using the device in response to the determined presence. That is, the voice command can be turned into a device specific command (control information), which can instruct the voice controlled device to perform a function, only if the presence of the user (e.g. the presence of a human) is confirmed at block 216).

	As per claim 5, Venkatesha discloses:
	The control system according to claim 1, wherein the target device to be controlled includes the speech obtaining unit (Venkatesha; p. 0023 - The voice controlled device 108 can receive the signal 106 associated with the voice command 104 utilizing a microphone component, for instance), and the output unit is configured to output, based on the human information obtained, the control information for controlling the speech obtaining unit (Venkatesha; p. 0043 - performing the device specific command using the device in response to the determined presence. That is, the voice command can be turned into a device specific command (control information), which can instruct the voice controlled device to perform a function, only if the presence of the user (e.g. the presence of a human) is confirmed at block 216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha in view of Qian (US PG Pub 20180025733).

	As per claim 3, Venkatesha discloses:
	The control system according to claim 2, upon which claim 3 depends.	Venkatesha, however, fails to disclose wherein when the communication unit obtains the speech control information, the output unit is configured to output, based on the human information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information.	Qian does teach wherein when the communication unit obtains the speech control information, the output unit is configured to output, based on the human information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information (Qian; Fig. 4; p. 0043-0045 – activating (first control information) or deactivating (second control information) microphones for receiving speech input based on determined user proximity to the device).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the control system of Venkatesha to include wherein when the communication unit obtains the speech control information, the output unit is configured to output, based on the human information obtained, the control information for performing second control on the target device to be controlled, the second control being different from first control instructed to be performed in the speech control information, as taught by Qian, in order to provide for prolonging battery life of a device while maintaining the “always on” experience of the voice assistant through the activation/deactivation of the microphone/assistant functions through machine learning and/or user's presence detection (Qian; 0015).

	As per claim 4, Venkatesha in view of Qian disclose:
	The control system according to claim 3, upon which claim 4 depends.	And further, Qian teaches wherein when the communication unit obtains the speech control information, the output unit is configured to: output the control information for performing the first control on the target device to be controlled when the human information obtained indicates the presence of a person within the predetermined area; and output the control information for performing the second control on the target device to be controlled when the human information obtained indicates the absence of a person within the predetermined area (Qian; Fig. 4; p. 0043-0045 – activating (first control information) or deactivating (second control information) microphones for receiving speech input based on determined user proximity to the device).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the control system of Venkatesha to include wherein when the communication unit obtains the speech control information, the output unit is configured to: output the control information for performing the first control on the target device to be controlled when the human information obtained indicates the presence of a person within the predetermined area; and output the control information for performing the second control on the target device to be controlled when the human information obtained indicates the absence of a person within the predetermined area, as taught by Qian, in order to provide for prolonging battery life of a device while maintaining the “always on” experience of the voice assistant through the activation/deactivation of the microphone/assistant functions through machine learning and/or user's presence detection (Qian; 0015).

	As per claim 6, Venkatesha discloses:
	The control system according to claim 5, upon which claim 6 depends.	Venkatesha, however, fails to disclose wherein when the human information obtained indicates the absence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to cease operation.	Qian teaches wherein when the human information obtained indicates the absence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to cease operation (Qian; Fig. 4; p. 0043-0045 – activating (first control information) or deactivating (second control information) microphones for receiving speech input based on determined user proximity to the device).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the control system of Venkatesha to include wherein when the human information obtained indicates the absence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to cease operation, as taught by Qian, in order to provide for prolonging battery life of a device while maintaining the “always on” experience of the voice assistant through the activation/deactivation of the microphone/assistant functions through machine learning and/or user's presence detection (Qian; 0015).
	As per claim 7, Venkatesha discloses:
	The control system according to claim 5, upon which claim 7 depends.	Venkatesha, however, fails to disclose wherein when the human information obtained indicates the presence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to start operation.	Qian teaches wherein when the human information obtained indicates the presence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to start operation (Qian; Fig. 4; p. 0043-0045 – activating (first control information) or deactivating (second control information) microphones for receiving speech input based on determined user proximity to the device).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the control system of Venkatesha to include wherein when the human information obtained indicates the presence of a person within the predetermined area, the output unit is configured to output control information for causing the speech obtaining unit to start operation, as taught by Qian, in order to provide for prolonging battery life of a device while maintaining the “always on” experience of the voice assistant through the activation/deactivation of the microphone/assistant functions through machine learning and/or user's presence detection (Qian; 0015).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Sundaram et al. (US Patent 10121494) discloses a speech-capture device can capture audio data during wakeword monitoring and use the audio data to determine if a user is present nearby the device, even if no wakeword is spoken. Audio such as speech, human originating sounds (e.g., coughing, sneezing), or other human related noises (e.g., footsteps, doors closing) can be used to detect audio. Audio frames are individually scored as to whether a human presence is detected in the particular audio frames. The scores are then smoothed relative to nearby frames to create a decision for a particular frame. Presence information can then be sent according to a periodic schedule to a remote device to create a presence “heartbeat” that regularly identifies whether a user is detected proximate to a speech-capture device (Sundaram; Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658